NOT FOR PUBLICATION
                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

LORENZO ANALCO ARELLANO,
                                                     Civil Action No. 19-818 (SDW) (LDW)
                      Plaintiff,

v.
                                                     ORDER
R & J SUPERMARKET CORP., d/b/a LA
ROCA SUPERMARKET, and JOSE
NOLASCO,
                                                     October 22, 2019
                      Defendants.

WIGENTON, District Judge.

       Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated October 7, 2019, which recommends that Plaintiff Lorenzo

Analco Arellano’s Complaint be stricken and this action be dismissed without prejudice pursuant

to Federal Rule of Civil Procedure 16(f). No objections to the R&R were filed.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (D.E. 17) is ADOPTED as the conclusions of

law of this Court.

       SO ORDERED.

                                                            /s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
